UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4114



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RANDY TERRY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-99-515)


Submitted:   June 19, 2003                 Decided:   June 24, 2003


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Loggins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. David Calhoun Stephens, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Randy Terry appeals from the district court’s order revoking

his   supervised   release   and   sentencing         him   to    nine   months’

imprisonment after he admitted to four violations of his supervised

release.   Terry’s attorney has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), representing that, in his view,

there are no meritorious issues for appeal, but raising the issue

of whether the district court abused its discretion by revoking

Terry’s supervised release and imposing a nine-month sentence.

Terry has filed a pro se supplemental brief arguing that his

underlying conviction was not valid, and therefore the subject

nine-month    revocation   sentence       is   also   invalid.       Finding   no

meritorious issues and no error by the district court, we affirm

the revocation order and the nine-month sentence.

      In light of Terry’s admission that he committed the alleged

violations of his supervision, we find no abuse of discretion by

the district court in revoking Terry’s supervised release and

imposing a nine-month sentence. See 18 U.S.C.A. § 3583(e)(3) (West

2000 & Supp. 2003); United States v. Davis, 53 F.3d 638, 642-43

(4th Cir. 1995).

      Terry seeks to challenge the sufficiency of the evidence to

support his underlying conviction for wire fraud.                “[A] supervised

release revocation proceeding is not the proper forum in which to

attack the conviction giving rise to the revocation.”                    United


                                      2
States v. Hofierka, 83 F.3d 357, 363 (11th Cir. 1996); see United

States v. Thomas, 934 F.2d 840, 846 (7th Cir. 1991).

     In accordance with Anders, we have independently reviewed the

entire    record    and    find       no    meritorious     issues    for   appeal.

Accordingly we affirm the district court’s order revoking Terry’s

supervised release and imposing a nine-month sentence.                  This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may   move     in   this    court     for   leave   to    withdraw     from

representation. Counsel’s motion must state that a copy thereof was

served on the client.          We dispense with oral argument because the

facts    and   legal    contentions        are   adequately    presented     in    the

materials      before   the    court       and   argument   would     not   aid    the

decisional process.




                                                                            AFFIRMED




                                            3